       ED
           Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 1 of 15 PageID #:168
                                                                                                                                  T7
   FIL
     6/2019
                                 PK                                                                    REGEIVED
       3/2
                        N  IN THE UNITED STATES DISTRICT COURT
   THOMA.SDG . BRUTO
              T R IC T COURT NORTHERN DISTRICT OF ILLINOIS                                              DEC 2 t 2m8ft
           IS
CLERK, U.S                                        EASTERN DIVISION
                                                                                                        THOMASG. BRUTON
                                                                                                     CLERK, U.S. DISTRICT COURT
   TERRIN LEE
   (Full name and prison number)
   (lnclude name under which convicted)                            1:18-cv{8502
   PETITIONER
                                                                   Judge Charles P. Kocoras
                vs.                                                Magisffie Judge Sheila M- Finnegan
                                                                   PClO
  JACQUIiLINE LASHBROOK
   (Warden, Superintendent, or authorized
   person having custody of petitioner)
   CUSTODIAN, and

   (Fill in the following blank only if judgment
   attacked imposes a sentence to commence
   in the future)

   ATTORNEY GENERAL OF TFIE STATE OF                                     Case Number      of State Court Conviction:

                                                                          tacb-b7b3
   (State where judgment entered)

  PETITION FOR WRIT OF HABEAS CORPUS - PERSON IN STATE CUSTODY
   1. Name and location of court where conviction entered:
    CrOCurl COoGt oP CcprZccvrrty $1\rrror<, CVrrcf+flo, ;ts//rnod

  2.    Date ofjudgment of conviction:

        Nu{uvl\BBo t8*} zor\
  3.    Offense(s) of which petitioner was convicted (list all counts with indictment numbers, if known)

   C.'oCqr*                          \l\d                toL(L-(o1bi
   Cc,l-lrrt-   r$ ft{-                    c{hvyl m frl tLcttl -O-7 v1                 y4 uda            tb
                *tn .&r                                                                + luc'fl.(!       ck                     \&t>3aa
  4.    Sentence(s) imposed:
                             t\\ rl,--Iu)ld+l   lt=l

  5.    What was your plea? (Check one)                (A) Not guilty         (n
                                                       (B) Guilty             ()
                                                       (C) Nolo contendere    (    )

       If you pleaded guilty to one count or indictment and not guilty to another count or indictment, give details:




                                                                                                         Revised: l1l03ll   I
         Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 2 of 15 PageID #:168




PART I       -TRIAL AND DIRECT REVIEW
l.   Kind of trial: (Check           one):       Jury                     Judge only

2.   Did you testifo at trial?                   YES( )                   No

3.   Did you appeal from the conviction or the sentence imposed? YES

     (A) lf you appealed, give the
       (r) Name of court: gUell%f| awW cry ylknas, fiasr Asta,ct
             (2\ Result: o^d"t' rn frffitt'tYtg-/
             (3) Dare of ruting: -TU.N^E 5lA r A0 \1
             (4) rssuesraised,
                                         SVL A A*$

     (B)          If you did not appeal, explain briefly why not:

                          U)A
4.   Did you appeal, or seek leave to appeal, to the highest state       court?     YES   d          No(    )

     (   )        If yes, give the
             (I)      Result:             QL P Dbn,ry'
             (2)      Date of ruling:     SotTz:rttbsr- )'l+k zo             t''l

             (3)      lssues raised:          SEr ?         r

     (B)          If no, why not:                 A
5.   Did you petition the United States Supreme Court for a writ of certiorari? Yes              (   No   (9
     If yes, give (A) date of petition:        NiA              (B) date certiorariwas denied:        NJI Iq




                                                                                                          Revised: I   l/03/l   I
Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 3 of 15 PageID #:168



   Petitionerrs Convictions Must Be Reversed Because the Complainant's
   Testimony Regarding Lhe Specifics of the 0ffense and the Time Line
   of Events Is Improbable and Unwort,hy of Belief . . .
 A. D.F. had a motive to lie about the events in or<ler to avoid gett.ing
    in trouble for staying out all night without his motherrs
    permission.
 B. D.F.'s story about the kidnaping and attempL criminal sexual
    assault was repeateclly impeached an<l is contrary to the laws of
    human nature an<l experience. . .
 C. D.F.'s time line of events is fraught with inconsistencies and
     contradict.ionsran<l fails to accounE for the f ive hours between tire
     time he left home and then appeared at the police station...
 D. D.F. I s identif ication of Pet.itioner is unpersuasive an<l <loes not
     support a finding that there is no reasonable doubt in this case...
 E. The numerous inconsisteneies an<l improbabilities that. arise from
     D.F.'s version of events so un<lermines his credibilty that
     reasonable doubt exist in this case...
II. Petitioner Was Denied a Eair Trial By:A)0fficer Akins' Improper
     Lay opinion TesLimony That the Complainant's "Demeanor Was Similar
     to That of a Rape Victiml"an<l B)Detective Barnest Irrelevant ancl
     Prejudicial Testimony That an "Investigative Alert,"Which "Acts as
     a l,,Tarrantrtt Was Issued for Petitioner...
   A.0f f icer Akins t testimony lhat D.F. "demeanor was similar to t.hat.
     of a rape victimil is ina<lmissable Lay opinion...
   B.The trial court erre<l in admitting Detective Barnest irrelevant
     and
     ttactsprejudicial testimony
                             ttwas
                                      that an "investigative a1ert,"which
               as a warrant,       issue<l f or petitioner. . .
III. Petitioner Was Denied Effective Assistanee of Counsel Where
       Defense Counsel Faile<l To:A)to Support His Tlleory of Defense and
       Establish for the Jury That the Complainant's Testimony Was
       Incredible l,rhen the Time Line of Events and the Locations
       Relevant to the 0ffense Are Considere<l;B)Sever the Armed Habitual
       Criminal Charge from the Remaining Charges So the Jury I,rToul<l Not.
       by Prejudiced by Learning That PetiLioner was a Convicted Felon;
       and C)Move to Suppress the Photo ltrray as Unduly Suggestive. . .
     A. Defense counsel failed to support his theory of defense an<l
          establish for the jury that D.F.'s testimony was incredible when
          the time line of events ancl t.he locations relevant to the
          of f ense are consi<lere<l. . .
     B. Defense counsel was ineffective for failing to move to sever
          the armed habitual criminal charge from aggravated kidnaping
          and attempt aggravate<l criminal sexual assault charges. . .
     C. Trial counsel was ineffective for failing to file a mot.ion to
          suppress the photo array as unduly suggestive...
IV. PetiLioner's Conviction f.or Arme<l Habitual Criminal Should Be
     ReversedrHis ConvicLion for Attempt Aggravat,e<l Criminal Sexual
     Assault Should Be Re<lucecl to AtLempt Criminal Sexual Assault,and
     His Conviction for Aesravated Ki<lnaoins Should Be Reduced to
     Kidnaping Because the"State FaiIed t.b EEtablish That the Weapon
                                    2a
Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 4 of 15 PageID #:168


    Use<l Was  a Firearm..
I. Review Is Required to Determine If it Is Ever Permissible to
   Allow a PoliCe Officerr![ho Has Not Been Qualified as an Expertrto
    Give Lay Opinion Testimony in an Attemp! Aggravate<l Criminal Sexual
   Assault'Caie That the Complainantrs Demeanor [^7as "Similar to that
    of a Rape Victim.'r
II. Leave to Appeal Should Be Grantecl Because in Reviewing the
     Sufficiency- of the Evidence,the Appellate Court Ignored Key Facts
     an<I Solely- Deferred to Juryts Conclusions Without Consiclering the
     Evidence.
                  Necessary to Provide Guidance on the A<lmissibilit,y of
      ttCourseIsof Investigationtt evidence.
III. Review
IV. Leave to Appeal Should Be Granted to Determine ltlhether Trial
     Counsel wai Ineffective For Failing to Sever the Charges.




                                     2b
             Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 5 of 15 PageID #:168




PART         II _COLLATERAL                   PROCEEDINGS

I   .   With resppct to this conviction or sentence, have you filed a post-conviction petition in state court?
                  /
        YES    (\,4 No (          )

        With respect to each post-conviction petition give the following information (use additional           sheets   if
        necessary):

        A.   Name of coufi:           Cr{llt)r1 cbNtf ()Y oLt)L c0/t4'ry Sllnga
        B.   Date of filing:           4/ l+Y Xqw )o6
        C.   Issues raised:                   Srr 3      A




        D. Did you receive an evidentiary hearing on your petition?                    YES(      ) No(y
        E.                     ruling? PVflflurl 0tdrtl*sl
              What was the court's
                                                'z o
        F. Date of court's ruling: AU,!|ST lt        'S                                           /
                                              petition?
        G. Did you appeal from the ruling on your                                      YE   S   $4 NO (   )

        H. (a) If yes, (1) what was the result? A'n , *l
                                 (2) date of decision:

              (b)     If no, explain briefly why not:


        I.    Did   yor,r   appeal, or seek leave to appeal this decision to the highest state court?
                        I

              YES$J) No               (   )

              (a)      If yes, (l ) what was the result?          Da ,lod
                                 (2) date ofdecision:

              (b)     lf    no, explain briefly why not:
                                                             N\   )r\




                                                                                                              Revised: I l/03/l I
     Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 6 of 15 PageID #:168



I. Relying on SLrickland v.t{ashington,466 U.S.668(L984) Alleged 6th
    ancl l4t,h amendment violations of counsel on <lirecL appeal failed
     to brief fair trial and due process claims arising from the trial
    courts refusal to strike jurors.who expressed theyrcl believe police
    over other witnesses(App B;6-La).
II. Relying onlegal priniples in Jackson v.Virginrar443 U.S.307(L979)
      an<l In Re !trinship r397 U.S.358(L970) nlleged l4th amenclmenL violation
      arising from conviction on insufficient proof to prove petitioner
      had a firearm and convicLion resulted from States repeate<Ily
      misstating facts and evi<lence. (App.B:14-26) .
III. Relying on Dunn v.United States,307 f.3d 883(L962) an<l Shaw v.
        DeRobertis,T55 f..2<l L274(1985) alleged federal due process an<l
        fair trial claims from the improper shift of burdenrrepeated
       misstatemenL of facts ancl eviclence and inflammatory and preju<licial
       closing argument. (npp .8;26-36).
IV. Rel.ying.on United States v.Mi1Lerr47L U,S.130(1985) fr, Re Winshipr3gT
      U.S.358(L970) and In Re Bains,121 U.S.1(18S7) allege<l <lue process
      and ineffective assistance of trial counsel arising from a failure
      to challenge an unlawful constructive amendment of the in<lictment
      and ineffective assistance of counsel on direct appeal for failure
      to brief the issue. (App .B-37-4L) .
v. Relying on Gray v.Greer,890 f..2d 644(7t]n cir.),Al.leyne v. united
    f!q!e9,133    S.CT .215t(20L3) and Apprendi v.New Jersey,530 U.S.466
    (2001) alleged federal 6th and fatn amendments violiiion arising
    from trial counsers failure to prepare for defense motion by
    including aut.hority proscribing use of element of the offense to
    double enhance a penalty and failing to correct the State ancl Courts
    incorrect assertion that no such authority exists and failure of
    counsel on <lirect appeal to brief the issues. (epp .B;4L-46) .
VI. Relying on strickl.ancl v.Washington,466 U.S.668(1984) ;Peoples v.
      United states 1403 f.3d 844(2005) and Hadley v.Groose,97 F.:a 1131
      (t996) alleged trial counsel was ineffective for faiiing to impeach
      State witness Det.Barnes with material in counsels possessionl-
      failure to explore jurorts collegiate relationship wittr the courtl
      failed to move to preelu<le use of prior conviction un<ler Lhe
      Montgomery Rule(Montgomeryr4T Il1.2d 510) and failure of counsel
      on direct appeal to brief tl're issues. (App .B;46-55).




                                  3A
          Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 7 of 15 PageID #:168



2. With respect to this conviction or sentence, have you filed a petition in a state court using any ther form               of
post-conviciion procedure, such as coram nobis ot habeas corpus? YES ( )                    NO (t/

     A. If yes, give the following information       with respect to each proceeding (use separate sheets if necessary):

           l.       Nature of proceeding                          NIA
           2.       Date petition filed                           rJ /o

           3.       Ruling on the petition                        N]A
           4.       Date of ruling                                 r.]lA
           5.       If you appealed, what was
                    the ruling on appeal?                         ,il1+
           6.       Date of ruling on appeal                       NIA
           ,1,
                    If there was a further appeal,
                    what was the ruling     ?                      ,{ lA
           8.       Date of ruling on appeal

3.                                                                 ^rlq
     With respect to this conviction1rt sentence, have you filed a previous petition for habeas corpus in federal
     court? 'YES           ( )   NO   t.{                                  \   r


     A. If       yes, give name of court, case title and case   number: N      lA

     B. Did the court rul e on your petition? Ifso, state
           (l) Ruling:                Uln
           (2) Date:                  N)IA

4.   With respect to this conviction or sentence, are there legal proceedings pending in any court, other than this
     petition? YES(              )        NO(   )

     lf   yes, explain:




                                                                                                       Revised: I   l/03/l   I
        Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 8 of 15 PageID #:168



      (c) Ground three YEt t l=t                                  $l       (/C\
            Supporting facts:

                                                                            illl

                                                         \-ti(-
                                                         r-




                             sl"
      (D)   Ground   four   lt,l   I




                                           lari    oir




*2.   Have all grounds raised in this petition been presented to the highest court having jurisdiction?
         YES() No()
      lf you answered "NO" to question (2), state brieflv what grounds were not     so presented and why not:




                                                                                                   Revised: I l/03/l I
       Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 9 of 15 PageID #:168




PART   III -   PETITIONER'S CLAIMS

I . State brieflv every ground on which you claim that you are being held unlawfully' Summarize bri,eflv-the
                                                                                                 supporting facts. If
f."tr-*pp"rtffir".t 'gr"orna. You may attach additional puges stating additional grgygs andgrounds
                                                           bl         from presenting additional        later.
v", r"lr't[ r"ifirttr aligrounds in this petition, you may    b-arred

BEFORE PROCEEDING IN THE FEDERAL COURT, YOU MUST ORDINARILY FIRST EXHAUST
YOUR STATE COURT REMEDIES WITH RESPECT TO EACH GROUND FOR RELIEF ASSERTED.

    (A)   Ground one I L                        Irl                                                        UOi\E
          Supporting facts      your story                 citing cases or law):




     (B) Ground two
           Supporting facts-:




                                                                                                  Revised: I l/03/l I
     Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 10 of 15 PageID #:168


(E)     G6uu1t\ FrVt          , ?ilmopr( r{qlufinU Ltf-6 Sts-)eNLE
5 HguLD    {5i Vquffu\ ", tlN(A[ i-rle ]pp\*ue ln0oseb lNiloUvgs
n irt[p,olE$, boubLr- EpHsrrurHe,i\'- ltiAi TsKes 0ugre uJl'\cN)
f f,fJf. g Srl.lELt FAu-toA \9 useb Paorrt AS AN E LcHuS 0F AN)
orF"LNtt Ailb Hs q ggErs FoA t}4fusrr.lG H |]qR$|lrA 9es-itNlf
Tq,,t IllGHf oiijf,tulrle 1)gVe $rxn lI,lP6rgD,,tu.tt\ru;\ l5 A lruLNiio0 OF
 l{rs )tlTrl {}MtoDHrrlil

m BhuunD )rx : ?iilfot.lrfl, lq Iil AUr,lUytrN 15 rlroLA'ft.b,Nl{(ru
Ji{r: LuuN hur-r ALL Lllizeus r)rJuLuUrnL Ft,tuos ,SAL LLtt t0Lt
 To ueugt-L'l ?ogse: F|A$AH5,TN( Df.,Htb Hqf)iiuRL t(tMrrrAL
  0\:FrOst 15 THtf.Lfof.,t UrJtuu$rrr,,iigrlsL r buuRr,rre iT LRtgtl'tALIrt
  rrtu iitc LHNFUL AN\) u*lsrrcrriL Qolstgstoo oY Frf-[sffH5,$rr-At]s(-
  iT Lo,rLb LhIMINAL\Lr trttlottii' t urlbu5 Unt''tuNeD To lTs 9uf'f051,

G)     Lttt,untU Sr.tr"l.l:        Pntofr tolirJrfruns Tltilt occ,urA0D
                              ?tirlrllttA
?Rrut, ltu lite EwtLr\Vt uN-n oF T*e AfrItrN H$BlrusL Cf-,tlt,ltusL
S-rn-t$-tt $rolfilis Due ?gotEls Arrb {\A-liLLt       r
                                                  ,nHLrnrA            it
                                                               t*louLu lufgtA
hrr[i-: n 0nfrj-l ?o$srssrD Nr]to l]( Ailil),1$')Df(0n5ts fi ln[tl's
LrnSrLfN Fok tnsT Lor.lDucT 0K \n{osr NLw DFrres NiIil ffeg/ru
To   T(nnsRftoos ALf.EAD\ Lou0LFtt,D              ,




(N) bnourJu Etsr.f . ?rTiliooeK Dut [nuLges T0 Aru[gs To lile [uu(\-
hrourr.,(.s TrtN Uii-rsrtN-\s l-\Ar/t A fr0g:oos$L\ AueouArt ot0onl-us-tli
T0 tnrsrr,rl r,LStMb oF FuoUuurlriuU tor)ilTiliioilsL Kr&rlT l0                     Tjt
 CuuRTg,


 L   il GAourrD Nrnt ?ifrroottt l,'l$s DelntVeD ttF frtgsurtg$L[
 A;srsTnrtrt oF C,ourJstl 0o h?Cegu irruU DtoroL 0F [\rs 0t uHr(e
'lilsfrr r/iAs h fttgsorlA$t-t tAu$nBrur-rl oF H
                                                 D\FFrAuN ouTtilttt Hm
 LonNgLL ?thFofrr\t\ THtrg. bil)[g,

                                    {rH
      Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 11 of 15 PageID #:168




PART IV _ REPRESENTATION

Give the name and address, if known, of each attorney who represented you in the following stages of the
judgment attacked herein:

    (A) Atpreriminaryhearing         {VO      lnWtn frkmnS
    (B)    At arraignment and plea   f\Aft, Uaro         n *-, l*.                          t"O ltc PsVu*Y*t
    (C)    At trial
                                               sc,h.e lnc                                b*Farvlt u*,

    (D)    At sentencing    Mtt"     \ errn 3c,,14.                                 b/,c Os-n 4E*
    (E)    On appeal                                                                    Q72,5<t

     (F)   In any postconviction proceeding    W)n.      brrt          L ze@
     (G)   Other (state):


PARTV-FUTURESENTENCE
 Do you have any future sentence to serve following the sentence imposed by this conviction?

 YES(')        *Ox
Name and location of the court which imposed the sentence:


 Date and length ofsentence to be served in the future


     WHEREFORE, peririoner prays that the court grant petitioner all relief to which he may be entitled in this
 proceeding.

 Signed on:
               (Date)                             Signature of attomey   (if any)


                                                  I declare under penalty gfperj      that the foregoing is true


                                                   \'/VYv        v      v
                                                                    -
                                                  (Signature of petitioner


                                                  (1.D. Number)




                                                                                                Revised; I l/03/l I
      Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 12 of 15 PageID #:168

                         IX TEE AdIIED STATES DISTB.ICA COIIE:[
                  !oR       I\1AD TIfE'D I\1  DIST?.IC= O? ILLI]IOIS


  TIIRRIN LIIE                                              )
                                 Plaintiff,                 )
                                                            )
                                                            )
 Y.                                                        )      1   .18<v€502
                                                           )
                                                                  Judge Charles P. Kocoras
  JACQUELINE LASHBROOK                                     )
                                                                  Magistrate Judge Sheila M. Finnegan
                                                           )
                                                           )      PClO
                                                           )
                            Def eu.dazts-                  )            Jud.ge Presl.d,iu.g.
                                                           )



                                             UOTICE        03 EII.IEG                      FILEtrD
TO:                                                                                               DEC   2? 2018fr
           Clerk of the Unite<l States'District Court                                     -    THOMAS G. BRUTON__
              I Sortth Dearhorn'St-reet
            ?,1
                                                                                          crtii( U.s. otSrntcrcouRT '
            Chi caso - Tl I i noi s 606O4


                             t!.at oE oE beforc -.t" lK
           PLEISE I.LEE EofICE                                                                  a=y of
December                         , ?Ofr , r sb.arr, fiEEa                                        rhe cle=k
or ab.e II.s. Dtsc=i.cc courr ior rhq-.Nortlrern.                                                 Discrl.ci
of ll-liaoLs, t5e aicaeheil P].E iaer.f f 's
with transcripts and exhibits,along w
ronrraet    a ctm       filarl          arrn.,   fnr'-r,        fi'lo
a coPy ol riEl.ca !s         !,eEeDJr sctryec trpoE l'oE.

                                                                5f: Terrin Lee
                                                                   Eegiste:s Unraber g*5-q13a_
                                                                   posr office, so= mb-
                                                                   tser;e.=d, Ill.izois 62259
                                    .




                                        CEBTLgICAAE OT SEEYICE

        Ir. Terrin tee.                             , bei=g <iuJ.y s?osa aYet
i!,at I l.rrc se==eri eogtes o! cb,e .Eorcgoiag co'.e!.c pessoa caeed above
by pl,ac1ag sueh,ec^gles la tb.c'if.S. !,a!lbo=   as.:gbe Xes.aid, Cor;ccsiozzL
Ce l.es,'.oa-t!e, 1,8: day, of n6ie;iiAr.., - i,i :r-.::'-;,:.',: ,ZOLS-;.pos-raEe
pregald.. EEDEE XE= PEI.I:= 0
coPqFCT-
                                                                                                                                       :       *4
                                                                                                                                               azra                                \
                                                                                                                      m a
                                                                                                                                               ,6
                                                                                                                      6 F  l\*Jl
                                                                                                                                           G   c
                                                                                                                      o                *
                                                                                                                      u-
r*
(?\
                      6"
                                                                                                                                           a ll-
                                                                                                                                             ar\
       ,9.                                                                                                                                 o (6.
6>                         o{
                           ?b                                                                                          t-
                            B.
:F                              B
                                                                                                                                           o
                                 N                                                                                    f
                                 a                                                                                                             &
I                                                                                                                     5.\                      F
                                                                                                                       \\
                                                                                                                           v^1                 vl
3                                                                                                                                  a           Z
P                                                                                                                                              \A)'
r
         n?c--
         ()o h
         AEFr-
                   dof                    v,
                                          )
                  6'il
                  (_ :_         I
                                (,         A
               coo
               ooN                         Z
              (O-                                                                       ea
                  o   .u
                  (t/)x.                    b                    ,.F             \,a     F
              df                               ()                 G>
              ox                                                  CY             I
              <fl
                                               6
                                                                                        fO
          f
             fl                                                                  €        1t
          f                                    1                                 (a\,
          o
         (o                                                                             -lt{      r
             A)                                 o
                                                o                                       ovl
         f                                                                         Py
                                                 4-+
                                                                  r- Dr
                                                @
                                                 s                    e
                                                                  (,.--          a Arl  aa
                                                                  G              F --{            )          -=
                                                 z
                                                                                                                                                      Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 13 of 15 PageID #:168




                                                     G
                                                  Fd C                              ?\
                                                                                 V} L
                                                                                                      ir=
                                                                                                      '--:
                                                       F                                              N):-
                                                                                 B\ o3                4=
                                                                                 ft- r3               *a:
                                                                                 q( :+.
                                                                                      n
                                                                                             ^(
 o                                    '   ]ri '' '' I 'llH   I r. lli   ".
                                                                                                       =*4
-l-(                                                :'::lll
                                                                             r
                                     fffi '9     I'iil [Z 3]u lii
                                                                                                        s=
\+                                                                                                                -
                                                                           t
                                                      5(6       a.-.       1
                                                      u?-J        :>
                                                      4-     -,  .rr/\J-
                                                      fr
                                                      .*'v-7 <^L
                                                       tq("/
t--
(7-)                                                  I--{
                                                      vx€         (-
                                                       \r_g       F
@
t-,
\..F
                                                       =
                                                          O
                                                       A-.\
l'-                                                        NEtr
                                                           \](F
                                                            u\    ur


=
B                                                            sg
a-                             :(O,it
                                                                  6
                                                  @
                               u(a o              6
                                  ileE
                                  OEP
                                  HdH
                                 (O rr
                                  o."
                                  ax
                                  50
                                  oo
                                  =o
                                  ln
                                  T!
                                  :f
                                  o
         ?>)er
       > Y---                    (o
                                  0)
       -{
       J  r-) -9S
       Z-ST                       =
            aw/
       ._C-go
               r1(
       s
       3k -- gnc
               ;e ?;
        '---"t                         -a-=
                                       fi:
        c\ ? SgA                   t\,
                                   n
                                   ->l- ---
                                                                           Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 14 of 15 PageID #:168




                                   l\t-           -
        3ct-CBa D 7\               \
       (n                zQ        -\.
       T-_t,-        rP,          I\):
                                  11- -
                                  Y-i
        F,
        "s:          rr\ vk       -rEE
                     F/ i\        6E
                                  1E
        E            -[    x
\                                 !I=
         \-{                      \LJ'-
                                     ----
-r(                                          :-
\^A
                                                                                     _!
                                                                                     rr\          ?
                                                                                     fi           ?
                                                                                     :r
                       E
                       o                                                             '?l
t--                o*
                  .^5t
                                                                                                  ca
o\            oq
                 Joq                                                                              ><
             a
G)                                                                                                     (*
             s
F                                                                                     r           Gr
(-                                                                                                O
                                                                                                  O
                                                                                          -\:
3                                                                                                           I

D                                                                                           \}
                                                                                                       r
                                                                                                       c^f
                                                                                           It
                                                                                           _-s.        G
t-                                                                                                     \^l'


      'Il?c-r
      odE -i                         (-
      i€.rb'e                        I-   \)       (->
      -god
                           tJ
        ilof               L
             6'il8
             L=or
                                          _sl
         Oo
             cooN)         €         ca            tr
        (O-                 :        J=
         o .L'                                     F
        ax
        :'0                 3
                                      a   w
        oo
        =a\                     6    .--o ?
        ox                  1                       ^*
       <ff                                €
                                                    o
                                                    .J\
       l1                   (\       r
       f                        cf        ea      I\
       f                        1         (D
       o
      (o
                                                  4O
      :l0)                  o        f     F      7-
                            <,
                            ,6       O"   \^-     ZU)
                            o        6    o       *-)
                            B-            "F      {-'
                            \         o   C,      co                        :
                                a
                                C)                                                                                                                                                             l
                                                                 -l
                                                                                                                Case: 1:18-cv-08502 Document #: 7 Filed: 03/26/19 Page 15 of 15 PageID #:168




                                n\                U\          sE
                                                               --
                                           \-n,               N):
                                                              \        l-
                                                              l\ -r- t-
                                                  i',\        I Y::
                                           Fl Fc
                                           C'\                {-       !-

                                           Gr\                \:
                                                              :\-
                                                              r\ t-
                                                              tY-
                                           '-(          N     -7pr-
                                                        --+   V-
                                                                    --
                                                                  d=!-
                                                                  u4
                                                                  T YI-
\Al                                                               vY:
                                                                   I  t-
 S\                                                                a
                                                                  qJl-
T/                                                                     -.u=:
                                                                          -
                                                                  -l
                                                                          -r

\^P                                                                             -:
